Citation Nr: 1027903	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
chronic rhinitis. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision, which granted a 
claim for service connection for chronic rhinitis and assigned a 
noncompensable evaluation, effective September 23, 2002.

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

The Board notes that additional private and VA medical records 
were associated with the claims file after the most recent 
supplemental statement of the case (SSOC) was issued with respect 
to this claim.  However, as this medical evidence does not relate 
to the issue currently on appeal before the Board, the Board will 
proceed to adjudicate this issue with no prejudice to the 
Veteran.  

The Board notes that the Veteran indicated in an October 2009 
statement that she would like a claim for service connection for 
cystocele to be included in her current pending claim.  It does 
not appear that this disability has been addressed by the RO yet.  
Therefore, the issue of entitlement to service connection 
for cystocele has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

The evidence does not show that the Veteran's chronic rhinitis 
has been manifested by greater than 50 percent obstruction of the 
nasal passage on both sides, complete obstruction of the nasal 
passage on one side, or polyps.

CONCLUSION OF LAW

The criteria for a compensable disability rating for chronic 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 
6522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless. 

VCAA letters dated in October 2002, August 2008, April 2009, and 
July 2009 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was aware 
that it was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  These letters informed her that 
additional information or evidence was needed to support her 
claims, and asked her to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, the August 2008 
letter described how appropriate disability ratings and effective 
dates were assigned.  

Furthermore, the Board notes that, where, as here, service 
connection has been granted and the initial rating and effective 
date have been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been fulfilled.  
Additionally, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with an examination which addressed 
her chronic rhinitis disability in August 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disability since she was last examined.  See 38 C.F.R. § 3.327(a) 
(2009).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  The 
examiner reviewed the claims file and thoroughly examined the 
Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate).  The 
Board finds this examination report to be thorough and consistent 
with contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to base 
a decision with regard to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him or her for times since filing his or her claim 
when his or her disability may have been more severe than at 
other times during the course of his or her appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

A noncompensable evaluation is currently assigned to the 
Veteran's chronic rhinitis, effective September 23, 2002, under 
Diagnostic Code 6522.  The Veteran is seeking a higher 
evaluation.  

Under Diagnostic Code 6522, a 10 percent rating applies where the 
evidence demonstrates allergic or vasomotor rhinitis, without 
polyps, but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 30 
percent rating applies where the evidence demonstrates polyps. 38 
C.F.R. § 4.97, Diagnostic Code 6522 (2009).

The Board notes that the Veteran underwent a VA examination in 
August 2009.  The examiner reviewed the claims file and noted 
that the Veteran underwent a surgery to remove nasal polyps in 
1998.  The Veteran reported at this examination that she 
continues to have problems with partial interference with 
breathing through her nose.  She continues to have problems with 
allergies.  Her symptoms include runny nose and runny eyes.  She 
also continues to experience nasal congestion.  Current 
treatments include Claritin and Zyrtec, which helps some.  Upon 
physical examination, the examiner noted that no polyps were seen 
and no septal deviation was noted.  It was noted that there is 
evidence of hypertrophy of the turbinates resulting in partial 
obstruction approximately 30 percent, and no tissue loss or 
scarring.  There is minimal crusting noted in the nasal cavity.  
A nasal bone x-ray was within normal limits.  A sinus x-ray 
revealed no acute abnormalities within the sinuses.  The examiner 
diagnosed the Veteran with seasonal allergies with symptoms of 
conjunctivitis, rhinitis with chronic nasal congestion, and sinus 
headaches.  The examiner also diagnosed the Veteran with status 
post nasal surgery with residual partial nasal obstruction 
related to chronic rhinitis. 

The Board notes that the Veteran also underwent a VA examination 
in November 2004.  The claims file was reviewed.  At this 
examination, the Veteran reported that she was told around 1992 
that she may have had polyps in her nose.  She reported that she 
had the polyps removed in 1997.  She reported having another 
procedure in 1998 with not a lot of relief.  She reported that 
she had continued to have problems with nasal congestion and 
breathing through her nose, post nasal drainage, and runny nose.  
She states that she also has symptoms of itchy, watery eyes.  She 
is currently taking Allegra or Claritin.  She also takes Nasacort 
nasal spray and over-the-counter sinus medication as needed, as 
well as over-the-counter nasal spray.  Upon examination, the 
Veteran's nasal passages were noted as patent.  She was noted as 
having very pale boggy edematous nasal mucosa with significant 
edema of the turbinates that make visualization very difficult.  
The examiner indicated that he could not rule out polyps 
secondary to all of the swelling.  The swelling may actually be 
polypoid.  The examiner concluded by stating that he could not 
say for sure whether or not the Veteran has polyps based on this 
examination.  He stated that he would recommend ENT consultation 
for direct visualization should that be considered necessary.

The Board has also reviewed the relevant private and VA treatment 
records in the claims file.  There is no medical evidence of 
record revealing that the Veteran has greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, or that she currently has nasal polyps.  
The Veteran denied nasal polyps in a September 2008 VA treatment 
record.  Additionally, in a December 2000 VA examination report, 
the Veteran's nose was noted as being 100 percent patent 
bilaterally.   

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 10 percent 
rating.  There is no indication in the VA examination reports, or 
in any other medical evidence of record, that the Veteran has 
demonstrated greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  The 
Board acknowledges that the Veteran was noted in the medical 
evidence of record as having nasal polyps at one time.  However, 
there is no indication in the medical evidence of record that the 
Veteran has had nasal polyps since 1997 or 1998.  As such, the 
medical evidence of record does not reflect that the Veteran has 
had polyps at any point during the period of time on appeal, from 
September 23, 2002, to the present, or within 1 year prior to the 
filing of her initial claim, from September 23, 2001, to the 
present.  While it is true that the examiner at the November 2004 
VA examination indicated that he could not say for sure whether 
or not the Veteran had polyps based on this examination, it was 
specifically noted at the August 2009 VA examination that no 
polyps were seen.  As such, a higher rating is not warranted 
under Diagnostic Code 6522.  

The Board notes the Veteran's assertions that she currently has 
growths in both sides of her nose.  However, her assertions are 
simply not supported by the clinical findings on her most recent 
VA examination in 2009, or by her own report during the course of 
outpatient treatment in 2008.  Ultimately, the Board places more 
weight on the findings of the competent health care specialist on 
objective examination than on the Veteran's own lay reports.  
Additionally, the Board notes that the Veteran indicated in her 
September 2006 VA Form 9 Appeal that she was scheduled to have 
polyps removed from her vocal cords.  The Board notes that the 
Veteran is separately service connected for status post removal 
of bilateral vocal fold fibrovascular lesions with resolved 
hoarseness.  As the issue being evaluated before the Board is 
chronic rhinitis, the Board is concerned with nasal polyps only.  
The issue of polyps on the vocal cords is not pertinent to this 
claim.    

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the nose and throat but finds Diagnostic Code 6522 is 
the most appropriate diagnostic code to apply in this case.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2009).  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Board has considered the Veteran's assertion that she has had 
to miss work in the past due to her disability.  However, with 
respect to the first prong of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular evaluation for the service- connected hearing 
loss is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's disorder with the established 
criteria shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against the 
claim for an increased rating, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings is not for application.  
Fenderson, supra.


ORDER

Entitlement to a compensable evaluation for service-connected 
chronic rhinitis is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


